PER CURIAM.
The plaintiff appeals a final judgment based upon a jury verdict in an action arising out of an automobile collision. The plaintiff claims that there is no substantial evidence upon which the charge of contributory negligence could have been given to the jury, and therefore claims error upon the giving of the charge. Our review of the record convinces us that the facts brought forward for the jury’s consideration were so conflicting and covered so many aspects of the occurrence that it cannot be said that as a matter of law the plaintiff could not have been contributorily negligent under the facts developed. Cf. Midstate Hauling Company v. Fowler, Fla. 1965, 176 So.2d 87.
Appellant’s remaining points urging error upon the admission of evidence and upon the failure of the trial court to direct a verdict have been examined and found not to establish reversible error.
Affirmed.